DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/093987, filed on 4/8/16.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 5/28/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 5-7 are objected to because of the following informalities:  
Claim 5 recites the limitation "the focusing point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are dependent on Claim 5, and hence inherit the deficiencies of Claim 5.
Claim 6, line 2- ‘area’ should read ‘are’
Claim 7, line 2- ‘area’ should read ‘are’  
Appropriate correction is required.

Double Patenting
     Applicant is advised that should Claim 6 be found allowable, Claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1-2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9995930. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 9995930 similarly claims and discloses a focusing device (See for example Claims 1, 3-4) comprising a substrate (See Claim 1, line 2); a first thin lens provided at a first surface of the substrate and comprising a plurality of first scatterers (See Claim 1, lines 3-4); and a second thin lens provided at a second surface of the substrate and comprising a plurality of second scatterers (See Claim 1, lines 5-7), wherein a phase shift of light that passes through the plurality of first scatterers decreases from a peripheral area of the first thin lens to a middle area of the first thin lens and increases from the middle area of the first thin lens to a central area of the first thin lens, the middle area being between the peripheral area and the central area (See Claim 4).  Claims 1-20 of U.S. Patent No. 9995930 further similarly claims and discloses a phase shift of light that passes through the plurality of second scatterers decreases from a central area of the second thin lens to a peripheral area of the second thin lens (See Claim 3); and the plurality of first scatterers of the first thin lens are configured to correct geometric aberration of the second thin lens (See Claim 1, lines 8-10).
     Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10712554. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 of U.S. Patent No. 10712554 similarly claims and discloses a focusing device (See for example Claims 1, 4) comprising a substrate (See Claim 1, line 2); a first thin lens provided at a first surface of the substrate and comprising a plurality of first scatterers .
     Claims 1-2, 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of copending Application No. 16/582049 (reference application) (See U.S. Patent Application Publication US 2020/0166744 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-24 of copending Application No. 16/582049 similarly claims and discloses a focusing device (See for example Claims 1, 17-18) comprising a substrate (See Claim 1, line 3); a first thin lens provided at a first surface of the substrate and comprising a plurality of first scatterers (See Claim 1, lines 4-5); and a second thin lens provided at a second surface of the substrate and comprising a plurality of second scatterers (See Claim 1, lines 6-8), wherein a phase shift of light that passes through the plurality of first scatterers decreases from a peripheral area of the first thin lens to a middle area of the first thin lens and increases from the middle area of the first thin lens to a central area of the first thin lens, the middle area being between the peripheral area and the central area (See Claim 18).  Claims 1-24 of copending Application No. 16/582049 further similarly claims and discloses a phase shift of light that passes through the plurality of second scatterers decreases from a central area of the second thin lens to a peripheral area of the second thin lens (See Claim 17); and the .
     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
     Claims 3, 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/5/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872